Citation Nr: 1138519	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-31 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss.

In November 2009, during his appeal, the Veteran testified during a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board denied service connection for bilateral hearing loss in a February 2010 decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (hereinafter "the Court").  

In October 2010, the Court issued an order granting a Joint Motion filed by the Veteran and the VA Secretary which vacated and remanded the Board's earlier decision denying the claim.  

In March 2011, the Board then remanded this claim for further development as outlined in the Joint Motion.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, bilateral hearing loss is likely related to service.


(CONTINUED ON THE FOLLOWING PAGE)



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the Court).  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for granting the Veteran's service connection claim for bilateral hearing loss, without detriment to his due process rights.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including sensorineural hearing loss, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss which he claims arose from the noise on the firing range, especially when he was required to shoot off some 25,000 rounds of ammunition.  In his written submissions and Board hearing testimony, the Veteran asserts that his bilateral hearing loss arises from two incidents in service: 1) in late 1967 he was part of an eight-to-10 member detail from a Marine artillery unit that shot off 25,000 rounds of unspent ammunition one afternoon near the end of the fiscal year; and 2) once when dropping rounds in a mortar on an unspecified date he apparently did not get his head down soon enough and his helmet was blown off his head for some distance.

The determination of whether a veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 operate only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

Service personnel records reveal that the Veteran's military occupational specialty (MOS) was auto mechanic and that he also received a commendation or citation as a rifle expert.

The Veteran's December 1965 pre-induction examination shows normal hearing. Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15(30)
5(15)
5(15)
10(20)
15(20)
LEFT
    15(30)
   10(20)
10(20)
5(15)
10(15)

(The figures in parentheses are based on International Standards Organization [ISO] Standards to facilitate data comparison.  Prior to November 1967, audiometric results were reported in American Standards Association [ASA] Standards in service medical records.)  Service treatment records show no complaints for, or treatment of, any hearing complaints during the Veteran's period of active service.  His May 1969 discharge examination did not include an audiogram, but it did include a notation of the whispered voice test (15/15) which showed normal hearing.

An October 2003 private audiogram from Dr. A.D. was recently added to the claims file, and a copy of a May 2007 private audiogram is found in the claims file, but the results of these audiograms are in graphical form and are not numerically interpreted, so they are not technically adequate to determine whether the Veteran had a bilateral hearing loss disability meeting the requirements of 38 C.F.R. § 3.385.  However, it is clear from the charts in both documents that the Veteran had a bilateral hearing loss disability as measured by VA with readings of at least 40 decibels at the 2000, 3000, and 4000 Hz levels in each ear on each audiogram.

Correspondence from a private audiologist, B.L.McC., from Summit Audiology and Hearing Aid Center, LLC, dated in February 2008, indicated that the Veteran had been a patient there for many years and had a longstanding mid-to high frequency bilateral sensorineural hearing loss.  He also wore half-shell hearing aids in each ear.  She reported he had a negative medical history for otalgia, ear-related surgery, drainage, vertigo, head trauma, and congenital familial hearing loss, though he did report occasional tinnitus.  

The Veteran had reported military noise exposure as including machine guns and artillery and told her that at the end of the 1967 and 1968 fiscal years his unit was sent to the firing range to shoot off 25,000 rounds of ammunition in order to obtain their allotted amount the following year.  After the incidents, the audiologist related that the Veteran reported he could not hear for several weeks and had a constant "ringing" in his ears.  Little to no occupational noise exposure was reported.  The private audiologist also said that the May 2007 private audiogram referred to above indicated a moderate to moderately severe mid- to high frequency bilateral sensorineural hearing loss.  B.L.McC. concluded that the Veteran's hearing loss was as likely as not related to the high levels of artillery exposure he experienced while in service.  

The Veteran underwent a VA audiological examination in November 2008.  The Veteran complained that he had noticed a decline in hearing over time and that he could not hear clearly, particularly soft sounds and when in crowds.  He did not hear well without his hearing aids.  The Veteran told the examiner that he had had his hearing tested in the 1980s, but knew he could not hear well in the 1970s.  He also told the examiner that when in service he worked in a motor transport group towing ammunition and guns to the field and was ordered to fire 25,000 rounds at one time.  Afterwards, he could not hear well for a time and noticed some tinnitus as well.  Occupational noise exposure was noted both prior to and following service in construction work, and for the past 11 years he worked in a factory where he wore hearing protection.  He also reported recreational firearm use for which he wore hearing protection.

Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
45
55
70
LEFT
         5
10
50
55
45

Speech recognition scores on the Maryland CNC Word List were 92 percent in both the Veteran's left and right ears.  Diagnosis was moderate sensorineural hearing loss in the left ear and moderate sloping to severe sensorineural hearing loss in the right ear.  The VA audiologist opined that it was less likely than not that the Veteran's current hearing loss was related to or caused by his military service.  She noted that the first medical evidence of hearing loss was not shown until 35 years after service and that the Veteran had post-service occupational noise exposures sustained over a longer period of time.

During his Board hearing, the Veteran testified that he was assigned to a Marine artillery unit for more than 20 months while in service.  He also doubted that the incident with dropping rounds into a mortar caused his hearing loss because it only affected his right ear, but using machine guns to shoot off 25,000 rounds in one afternoon was a "sustained situation" and problematic and the only "great" noise exposure he had.  He said that his hearing was never tested until 1985 or 1986 when he had difficulty hearing women's voices.  The Veteran also testified that construction noise on job sites where he worked as a bricklayer before and after service was not as bad as what he experienced in service and that he used hearing protection over the years when he participated in competitive rifle shooting.  He purchased his hearing aids five years before.  (See transcript at pp. 5, 8, 11).

In a signed statement dated in December 2009, K.M., a disabled Vietnam veteran who served in the same unit as the Veteran in 1967 in North Carolina as a mechanic assigned to an artillery unit, confirmed that both men were assigned to a detail directed to discharge tens of thousands of both 0.50 caliber and 0.30 caliber ammunition to maintain combat skills and to eliminate outdated ammunition.  They did not wear hearing protection that day.  He also related that they were required to transport artillery on fire mission training and were frequently exposed to the noises of artillery discharges.

A December 2009 private medical record from Dr. B.R. noted that his hearing test of the Veteran in 1994 had noted hearing loss. Dr. B.R. noted that the Veteran shot 1,500 rounds of machine gun ammunition in one day while in service and suffered right ear pain after being exposed to a loud mortar explosion while in service.  The December 2009 hearing test showed sensorineural loss.  A copy of the December 2009 private audiogram is attached, but the results of the audiogram were in graphical form and were not numerically interpreted.  However, it is clear from the chart in this document that the Veteran had a bilateral hearing loss disability as measured by VA with readings of at least 50 decibels and higher at the 2000, 3000, and 4000 Hz levels in each ear.  See 38 C.F.R. § 3.385.

May 2011 correspondence from Dr. B.R. explained that the Veteran had been seen in August 1992 when a private audiogram was produced that showed a diagnosed noise-induced hearing loss.  However, Dr. B.R. stated that medical records from that time period were unavailable and had been destroyed.

The Veteran underwent a VA examination in June 2011.  He complained of hearing problems which began in service when he was exposed to the noise of machine gun fire, including some 20,000 rounds in one day, as well as artillery and vehicle noise.  Post-service occupations were reported as brick mason, a mechanic and a current job in management with a manufacturing company.  The Veteran said that hearing protection had not been a requirement at any of these jobs and that he was not exposed to loud noises in these occupations.  He reported use of hearing protection with recreational hunting and shooting.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
50
60
70
LEFT
         5
15
50
55
50

Speech recognition scores on the Maryland CNC Word List were 94 percent in both the Veteran's left and right ears.  Diagnosis was bilateral sensorineural hearing loss.  The examiner opined that it was impossible to determine if the Veteran's current hearing loss was related to service without resort to mere speculation.  

The examiner noted that the first diagnosis of hearing loss found in the evidence was in 1992, or more than 20 years after discharge from military service.  The VA audiologist stated that any number of factors and disease processes might have affected hearing in 20 years' time.  Therefore, based upon (1) a lack of evidence in the service treatment records to support that hearing loss developed or worsened while on active duty, and (2) that no private or VA records demonstrated hearing loss was diagnosed within a reasonable period of time following separation so as to establish a nexus, it was impossible to determine if the Veteran's current hearing loss was the result of military noise exposure without resort to mere speculation.  

The examiner went on to state that there are multiple causes for sensorineural type hearing loss and in many cases an exact etiology cannot be determined.  Further, the examiner stated that hearing loss can be caused by aging, vascular disease, viral disease, autoimmune disease, noise exposure, medications, genetics, or any combination of these or other factors.

It is clear that the Veteran meets two of the requirements for service connection because medical evidence shows a current diagnosis of bilateral hearing loss and the Veteran's credible lay evidence has explained instances of acoustic trauma while on active duty.  After reviewing the medical evidence of record, the Board finds that the preponderance of the evidence is, at the very least, in equipoise as to whether the Veteran's current bilateral hearing loss disorder is the result of noise exposure during service.  

While the November 2008 VA examiner essentially suggested that the etiology of the Veteran's hearing loss probably was more likely non-service in origin, the February 2008 opinion of a private audiologist found that military noise exposure was more likely as not the reason for the Veteran's hearing impairment.  Yet a third opinion, that of the June 2011 VA examiner whose medical opinion had been requested during the Board's remand of this matter, stated that a medical opinion on the nexus or relationship between current hearing loss and military noise exposure was not available without resort to speculation.

The Board finds that it cannot rely on the VA audiological examinations because they are plainly not adequate to adjudicate the Veteran's claim.  For example, the November 2008 VA examiner found that hearing loss was not due to service, but her explanation rested, in part, on the fact that the Veteran did not manifest any hearing loss that met the requirements of 38 C.F.R. § 3.385 during his period of active duty.  However, service connection for hearing loss cannot be denied solely because there was no evidence of this disorder during active duty.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  The June 2011 VA examiner failed to adopt a medical opinion after also noting a lack of service evidence of hearing loss.  The June 2011 VA examiner noted that any number of factors or disease processes or multiple causes, such as aging or noise exposure, could cause hearing loss.  However, she failed to discuss any causes that might have been suggested by the evidence of record.

Both VA examiners also failed to account for the favorable opinion in February 2008 from the private audiologist, B.L.McC., M.A., CCC-A, FAAA.  In addition, the VA examiners clearly and improperly gave little weight or credibility to the Veteran's account of his inservice noise exposure-expending 20,000 or more rounds of ammunition by machine gun in one afternoon.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that a VA examination is inadequate where a VA examiner ignores the Veteran's lay statements of an injury during service).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion with only data and conclusions without supporting analysis is accorded no weight).  These are significant deficiencies in the adequacy of the VA examination reports that leads the Board to find equipoise in the case and afford the Veteran the benefit of the doubt.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

In this case, the Board finds that the medical evidence is, at the very least, in equipoise as to the question of whether the Veteran's hearing loss is related to service.  There can be no doubt that further medical inquiry could be undertaken with a view towards additional development of this claim.  However, the Board finds that under the circumstances of this case, which has been remanded by the Court and then the Board on one occasion each, upon granting this Veteran the benefit of the doubt, the February 2008 opinion of the private clinic audiologist is sufficient to provide proof of a nexus, or relationship, between the Veteran's current bilateral hearing loss and his period of active service.  Therefore, the Veteran has a medical opinion linking hearing loss to service.

In view of the above, and in affording the Veteran the benefit of the doubt as the law requires, the Board finds that service connection is warranted for the Veteran's bilateral hearing loss disability.  As the Board finds that the Veteran has provided evidence of all three elements required for a grant of service connection for this claim, the claim for service connection for bilateral hearing loss is granted.




ORDER

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


